Citation Nr: 0710754	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to April 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

Without good cause shown in the record, the veteran failed to 
report for a VA reexamination in August 2006 to evaluate his 
claim for increase for post-traumatic stress disorder. 


CONCLUSION OF LAW

The claim for increase for a rating higher than 30 percent for 
post-traumatic stress disorder is denied as a matter of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2003. In the notice, the veteran was informed of 
the type of evidence needed to substantiate the claim for 
increase, namely, that the disability had increased in 
severity.  The veteran was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was also asked to submit evidence, which 
would include that in his possession, in support of his 
claim.  The notice included the provision for the effective 
date, that is, the date of receipt of the claim. 



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the degree 
of disability).  

As for the degree of the disability for the disability, as 
the claim is denied as a matter of law, any deficiency as to 
VCAA compliance regarding the rating assigned is rendered 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO scheduled the veteran for 
reexamination in August 2006, but without good cause shown in 
the record the veteran failed to appear for the examination.  


REASONS AND BASES FOR FINDING AND CONCLUSION

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without 
good cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating, the RO 
scheduled the veteran for reexamination in August 2006.  The 
record shows that the veteran failed to report for the 
reexamination.  In the supplemental statement of the case in 
September 2006, the RO advised the veteran of the 
consequences of his failure to report, i.e., that the claim 
would be denied.  Furthermore, it is not shown that the 
veteran did not receive notice of the schedule for 
reexamination.  As good cause for the failure to report for 
reexamination in August 2006 is not shown, the provisions of 
38 C.F.R. § 3.655(b), mandate by operation of law that the 
claim be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

A rating higher than 30 percent for post-traumatic stress 
disorder is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


